Mr. Justice Franco Soto
delivered the opinion of the court.
Defendant appealed from a judgment sentencing him to serve thirty days in jail for a violation of the law prohibiting the carrying of arms, and the only error assigned is that the information was not sworn to by the district attorney, who stated that it was based on the testimony of witnesses examined by the justice of the peace of Morovis, and that the case had not been investigated by him.
No statement of the case or transcript of the evidence has been brought up to this court and it does not appear from the judgment roll that the objections to the information had been raised in the court below.
Therefore we can not consider the appellant’s contention, for the error alleged can not be raised for the first time on appeal, as held in the cases of People v. Hernández, 26 P.R.R. 704, and People v. Alonso, 25 P.R.R. 190, where it is respectively stated that the objection as to failure of the district attorney to swear to the information is understood to have been waived if it is not opportunely pleaded in the court below, and the failure to state that the witnesses had been examined by the district attorney is not a defect substantially prejudicial to the defendant, for such omission must be alleged in the court below in order to be considered on appeal.
The question, besides, that as the information Was based on the testimony of witnesses examined under oath by a justice of the peace, a point on which the defendant lays more emphasis, was decided against the defendant in the case of People v. Montañez, 31 P.R.R. 491.
The judgment appealed from must be affirmed.
Mr Justice Hutchison took no part, in the decision of this case.